Thomas H. Anderson: -- violence and locations of hotels (Inaudible) I conclude with the Court the statement that Mr. Sibley was engaged in making at the close or just for the lunch and recess. The record in the case will show and when I say the record in the case, I mean the record -- the records in these cases as well as the records of other cases which were not brought up here will show that there was violence, intimidation or coercion in some form or another, committed at the following hotels, a list of which fills on page 7 of our brief, there was violence at the Saxony Hotel which is before the Court. There's a record of violence at page 1233 and pages following.
William J. Brennan, Jr.: Was there a finding?
Thomas H. Anderson: By the Circuit Court, by the trial court?
William J. Brennan, Jr.: By any court (Voice Overlap) --
Thomas H. Anderson: There was a finding that Mr. Sibley referred to in his argument this morning when his --
William J. Brennan, Jr.: (Voice Overlap) the fact in the record that there were findings by any court of violence in the Saxony Hotel?
Thomas H. Anderson: Not per se. There is a finding by the Supreme Court of Florida that the striking and the picketing were done against the background of violence and we cite to the Court these instances of violence which we say, support and demand the position of the Supreme Court of Florida.
Earl Warren: I thought that counsel said there was a finding of the trial court that there was no violence.
Thomas H. Anderson: There is a finding in the trial court that there was not sufficient evidence of violence which was defined by the Supreme Court of Florida.
Earl Warren: Which was what?
Thomas H. Anderson: Which statement was affirmed by the Supreme Court of Florida in one of the interlocutory appeals.
Earl Warren: Well, that isn't very consistent with what you just -- you just answered, is it?
Thomas H. Anderson: Your Honor, yes, sir. In the Fontainebleau case, which is the last of the cases that we've decided --
Earl Warren: (Voice Overlap) in the Saxony case. You were talking about the Saxony case --
Thomas H. Anderson: I'm talking --
Earl Warren: -- that's why I asked.
Thomas H. Anderson: Yes. I was simply saying this, Your Honor. That in the Saxony case, there is evidence of violence and I was asked whether there was a finding by the Court that there was evidence of violence in the Saxony case, if I misstated the question and the answer is, no, that there's any direct finding.
Earl Warren: Well, if --
Felix Frankfurter: Aren't you foreclosed by the Court's findings that there wasn't?
Thomas H. Anderson: Your Honor, no, sir. Because the Supreme Court of Florida in the Fontainebleau case which on the authority of which all of the cases, presently here, were decided, said that the background of the picketing was enmeshed in a pattern of violence.
Felix Frankfurter: Are you saying that that statement is irreversible by the Supreme Court of the finding of trial court? Is that what you're --
Thomas H. Anderson: I think it's the equivalent to it, yes, sir.
Earl Warren: What is in the record about violence in the Saxony case? Where do we find it?
Thomas H. Anderson: That -- you'll find it on page 1233 of the record and pages following --
Earl Warren: Well, under --
Thomas H. Anderson: -- and 33. There are several pages then which various testimonies of the various witnesses were given concerning single acts of violence --
Earl Warren: What --
Thomas H. Anderson: -- force or intimidation.
Earl Warren: -- what kind of violence was that?
Thomas H. Anderson: In some instances, there was -- there were names called such as was the case in the (Inaudible) case. There were threats, there was coercion and there was actual physical combat. There was one man who was badly beaten. There was a girl who was beaten. There were any number of instances of actual physical combat.
Earl Warren: Are you speaking of the Saxony case now?
Thomas H. Anderson: No, I can't pinpoint into --
Earl Warren: Well --
Thomas H. Anderson: -- that, Your Honor.
Earl Warren: Well, now I ask you about the Saxony (Voice Overlap) --
Thomas H. Anderson: Well, I have to --
Earl Warren: -- you've been talking about the Saxony case (Voice Overlap) --
Thomas H. Anderson: I have it right here.
Earl Warren: -- know where I can find what evidence there is in the record about the Saxony case.
Thomas H. Anderson: I have it right here. The witness Rogers Walters who was the --
Earl Warren: Now, what is the page?
Thomas H. Anderson: It's at page 1233 to 1236. Said that if they -- El Morocco was immediately across the street that the morning of the strike, the witnesses attempt to cross the street to the El Morocco and was accosted by a few men, who threatened the witness' home, his parents and his car. The witness' car was damaged by glass being broken in the windshield, inside, while the same is parked at the Saxony parking lot. The witness, Val Turner, whose testimony will be found at 1242 of the record, was the business manager of the Bardot Hotel and he testified, in substance, that after the picket line was established, witness has went to his car on April the 13th, 1955 and found all the tire sliced and gasoline tank ripped out. The car was parked at 34th Street near the Robert Richter Hotel. The witness, Frank Short, testified at page 1246 of the record that he was employed as a lobby porter at the Saxony. After the picket line was established, he boarded a bus and got off at Lincoln Road and Lenox Avenue. He was accosted by three men who threatened to take care of him, the night, calling him a scab. Witness gave each of the individuals who accosted him and filed also that he might have fought. He was told you'd got enough report back to work. The witness, Patricia Fitzgerald, who was employed at the Saxony Hotel, testified, in substance, that on the night of April the 13th after the picket line was established, she attempted to drive home with two others. One, Willy, was on strike and wearing a sign as the witness entered the car, Willy grabs her, but was protected by an -- she was protected by an employee whose company she was in, and testified that she received telephone calls at her home and when she would answer the party who obviously -- the phone would hang up.
Potter Stewart: Well, Mr. Anderson, I'm looking at page 17 of the record. I understand that is the part of the Supreme Court's opinion in the Saxony case.
Thomas H. Anderson: Now, it sounds familiar with the statement you and I --
Potter Stewart: In page 17, the Supreme Court says to Justice Hobson, “We have examined the record carefully and we find insufficient showing to reverse the chancellor on the question of whether or not picketing the Saxony Hotel was accompanied by violence.” Now, that I understand you to say that notwithstanding this affirmance of the trial judge that there was no violence in the Saxony case. Nevertheless, something that was said in the Fontainebleau opinion in effect, what? Overrules, versus or somehow reaches the contrary conclusion as to the Saxony Hotel?
Thomas H. Anderson: No, as to all of them, Your Honor.
Potter Stewart: Well --
Thomas H. Anderson: All of the hotels --
Potter Stewart: And all --
Thomas H. Anderson: -- that are here.
Potter Stewart: Which means then, of course, as to the Saxony Hotel.
Thomas H. Anderson: That's correct.
Potter Stewart: Now, where is that in Fontainebleau opinion? Do we have that?
Thomas H. Anderson: Yes, sir.
Potter Stewart: Will you point that out?
Thomas H. Anderson: The last part of the Section 3. The -- the opinion in the Fontainebleau case is included as an appendix to the petitioner's brief. And in that case, the Court through the Chief Justice says this -- that is page 52, Appendix A. “The record as a whole, indicates that the picketing was precipitated by the Union for the purpose of requiring both petitioner and some employees, who recognize it is or representing people of said employees.” It was accompanied by acts of violence or near violence condemned by the statute.
Potter Stewart: Well, now, is it that in relation to the Fontainebleau?
Thomas H. Anderson: Well, Your Honor, all of the cases here on -- on certiorari were affirmed on the authority of the Fontainebleau case. And we say that the statements made in that opinion most necessarily apply to this case.
Felix Frankfurter: Were they all argued before your Supreme Court to save time?
Thomas H. Anderson: Yes, sir.
Felix Frankfurter: They were argued one after another (Inaudible) save conflicts. All the records must before them in addition to collective opinion being said?
Thomas H. Anderson: That's what their position, yes.
Felix Frankfurter: Now, was there anything -- were there any irregularity or further evidence of any kind, hearing the word, evidence broadly in the Saxony case after the statements to which Mr. Justice Brennan called your attention. That opinion was May 27, 1955. The case can go back for further hearing?
Thomas H. Anderson: There was no full evidence of violence in that case.
Earl Warren: May I ask you this question? Assume for the sake of argument that there was some violence in the Fontainebleau case. Assume for the sake of argument, there was none in all the rest of the case. Is it your position that the violence was occurred in the Fontainebleau case places the position of the Union in each of every one of those cases?
Thomas H. Anderson: Well, Mr. Chief Justice, I would answer that question, yes, except for the -- the situation regarding the chronology of the cases. The Fontainebleau Hotel was the last one which was attacked by this -- by the picketers.
Earl Warren: Yes.
Thomas H. Anderson: They -- their picketing however and the acts which we say constituted violence in those cases, occurred up and down the street where these hotels are -- are built. And started in April of 1955 whereas, the Fontainebleau Hotel case did not come in until December of 1955. And the basis of the jurisdiction with respect to the acts of violence, force and in coercion and intimidation, were that they presented a pattern of behavior. And as the State in the exercise of its police power, had the right to stop the picketing where it started rather than wait for the infection to spread all up and down the street.
Felix Frankfurter: Well, I can understand how a pattern may -- may reveal itself in the last item of the theory, I don't quite follow as the pattern would jump back to categorize the person's confusion.
Thomas H. Anderson: Because, Your Honor, we say that there was violence in some of those other cases. And if you will bear with me for a moment, I would like to read to you the situation with respect to the location of the hotels, if Your Honor would --
Earl Warren: Was it -- was it the finding against you as Judge Brennan brings up?
Thomas H. Anderson: There was a finding in that case against this, but there are also cases, Your Honors, in which violence unquestionably occurred in the same pattern which were not brought up to this Court for review.
Felix Frankfurter: What you're saying is that when the opinion in Fontainebleau under that -- in 1957, wasn't it?
Thomas H. Anderson: 1957.
Felix Frankfurter: What you're saying, in effect, is that we should read the Fontainebleau opinion in 1957 as though the Supreme Court says here, in view of the protested cases that come before us, we have now reconsidered what we said in the -- in such enterprises and now find with the enumeration that we've had, that what displays there, was in fact in an environment of (Inaudible) --
Thomas H. Anderson: That is our contention.
Felix Frankfurter: All right.
Thomas H. Anderson: And Your Honors will -- will listen to the enumeration of these hotels and where they are located and so forth. I think you will see very clearly they were in violence, broke out in front of one or two of the hotels, that necessarily is -- or spilled over into the others. For example, the Saxony Hotel is located at 3020 -- 3201 Collins Avenue. The Monte Carlo at 6551, the Casablanca at 6345, there was no question about the existence of violence at the Casablanca and it has not been appealed here. There was violence at the Sherry Frontenac at 6565 Collins Avenue and the violence there can be found in page 1147 of this record. There was violence at the San Souci Hotel which is at 3101 Collins Avenue which is, of course, quite near to the Saxony Hotel and the violence there will be testified too, at page 1226 of the record.
Hugo L. Black: What was the finding (Inaudible)
Thomas H. Anderson: Your Honor, there was no finding in the lower court that there was any violence committed on the picket line.
Earl Warren: Well, on the contrary, didn't they find that there was none?
Thomas H. Anderson: Yes.
Earl Warren: There's a difference?
Thomas H. Anderson: Yes, sir.
Earl Warren: Great difference, between the two.
Thomas H. Anderson: Yes, sir.
Felix Frankfurter: How many injunctions were before us?
Thomas H. Anderson: There are 12 cases out of the original 22. They're on appeal to this Court. They're on certiorari to this --
Felix Frankfurter: How many out of these 12 and how many did the trial court find affirmatively, the negative facts that there was no violence and how many did he find there was violence and how many were there no finding, one way or the other?
Thomas H. Anderson: In none of the cases before this Court today is there an affirmative finding of fact by the trial court, there was violence committed by the picketers.
Hugo L. Black: (Inaudible) in the Supreme Court, unless that one (Inaudible)
Thomas H. Anderson: There is a general finding in the Supreme Court of Florida in the Fontainebleau case, the actual committed against the background of violence.
Felix Frankfurter: Now, how many was there -- a finding -- but no finding in one way or the other, or were the findings of no violence are the (Inaudible) violence throughout in all the 12 cases?
Thomas H. Anderson: I think in the San Marino case, there was no finding of violence, but there was none alleged there. Now, if I may proceed with this, you will notice how closely --
Felix Frankfurter: Could I ask you this? Does your brief enumerate the -- the particularity which you had done -- which you particularize the last few minutes, the record reference of violence in each particular case, and if not, the Chief Justice agree, I take it, would help at all? You filed a memorandum of no particular violence, namely, that in each case, you will now (Inaudible) record page 180.
Thomas H. Anderson: We have -- we have references in our brief that I think would be sufficient to satisfy the Court.
Felix Frankfurter: That kind of specifications, past and present, is that right?
Thomas H. Anderson: Yes, sir.
Felix Frankfurter: All right.
Thomas H. Anderson: Now --
Felix Frankfurter: I understand you to say it's in the brief, I could find it.
Thomas H. Anderson: I think Your Honor could find it in the brief.
Felix Frankfurter: All right. Surely.
Earl Warren: Now, may I -- what difference is running here in my mind, I understand that it was not alleged in all of these cases (Inaudible)
Thomas H. Anderson: That's correct.
Earl Warren: Of course, there'd be no finding in those cases where it was direct. Now, may I ask you, in how many of the cases where violence was alleged? The Court found that there was no violence and then how many did it failed to find at all?
Thomas H. Anderson: Your Honor, there was no finding of violence by the trial court in any of the cases, except the cases that are not here on appeal.
Earl Warren: Well, that doesn't answer my question again. Let me ask you. Let me put it to you this way. In -- in every case where violence was alleged, did the trial court find that there was no negligence?
Thomas H. Anderson: No.
Earl Warren: All right. What case -- what cases did it not so find?
Thomas H. Anderson: Well, there -- there was a finding that the Court's familiar with through Mr. Justice Brennan's question to me that there was no finding of violence in the Saxony case.
Earl Warren: Yes.
Thomas H. Anderson: And there was -- there was a finding, if I may proceed to answer the question this way, there was a finding against the Union of violence in the Casablanca case which was not brought up. There was violence alleged, but not found in the Sherry Frontenac case. There was violence alleged, but not found in the San Souci.
Earl Warren: Alleged -- you say not found? You mean they found that there was no violence?
Thomas H. Anderson: That is included in the general opinion in the -- in the Saxony case. Now, there was a finding of violence against the Union and the (Inaudible) Hotel which has not been brought up here. And there was a finding of violence in the Empress Hotel which has not been brought up here. And there was a finding of violence, I thought, in one other, but, I think, I'm mistaken. There was -- there was a finding in general as I pointed out in the Fontainebleau case, but that case too, was not brought up here. And that brings me, if I may --
Felix Frankfurter: (Voice Overlap) I understood you're right, have I not, that you say that all cases are governed by the Fontainebleau case opinion?
Thomas H. Anderson: Yes. Yes, you're right.
Felix Frankfurter: Was there a brief filed by you and by the Union and the Supreme Court of Florida in the Fontainebleau -- on the Fontainebleau opinion?
Thomas H. Anderson: Yes, Your Honor.
Felix Frankfurter: What are these (Inaudible) filed with the Clerk, the brief of both sides before your Supreme Court?
Thomas H. Anderson: I'm sure that they are citing a brief -- filed a brief here.
Felix Frankfurter: I mean, briefs that lead to or rather that was (Voice Overlap) --
Thomas H. Anderson: I think, based on the record --
Felix Frankfurter: -- the Fontainebleau decision and opinion.
Thomas H. Anderson: I think it's in the record, Your Honor. They have got the briefs in the record.
Felix Frankfurter: Well --
William J. Brennan, Jr.: In the Fontainebleau case?
Thomas H. Anderson: But not all of them were there, some of the briefs that they --
Earl Warren: Would you -- would you furnish to the Court either you or counsel by what you have written sentence of the briefs, in the part of the Supreme Court in that case.
Thomas H. Anderson: By who?
Earl Warren: I assume --
Thomas H. Anderson: Now, I think that our demonstrators to the courts officially in our petition with respect to the proximity of these hotels to each of. And that sometimes, they were in the same block, sometimes in the next block. But if when the Court found or when we contended that violence are breaking out as one, we invoke that ancient jurisdiction of the Court to protect the -- the people against force and violence in the Union and all the others. Now, I should like to proceed from there to answer the question concerning the existence of the preemption theory. At the close of the original or the morning argument, Mr. Sibley was engaged in telling the Court the matter concerning the filings of these supplemental answers. And he had proceeded down to the point where he stated that an answer was filed perhaps timely in the San Marino case, but where it had not been passed upon by the Court. Now, in that case, if the Court will turn to page 434 of the record, you will find the interlocutory order which is presented by that Court in which in the first -- the first statement of findings in the record. In the order and he said that the allegations of the supplemental answer alleging interstate commerce and averring that this Court does not have jurisdiction or not supported by evidence. This Court has jurisdiction of the parties and the subject matter. It was in that same hotel case that the Court then proceeded to call an election by a commissioner appointed by him to determine whether or not, the members of the defendant Union were also employees of the hotel. And of course, there was no machinery provided by the Florida laws for that, nor was the question material. The question concerned the representation, at time that the complaints were filed or the time that the picketing commenced, which was shortly probably thereto. So, it didn't make any difference what the choice of the employees was later on, if, in fact, the Union had no right to picket the plaintiff's property at the time that the complaint was filed, it made no difference what state of facts may have existed subsequently, which gave the employees the right to determine as to the Union being its collective bargaining agent. I think that's a self-evident proposition. The criticism which counsel directed to the action of the Florida Supreme Court in reversing that part of the decree, I thought, was not well founded. That was the part of the order, namely, the right of the Commissioner to hold the election, which was the only part it was addressed to the Supreme Court of Florida on the appeal. It was all that the Court had before it. So, when it reversed the case for all of any authority and the chancellor conducts such an election, that was all that the Court could do, and that's all that it presumed to do. But in that opinion of the Supreme Court of Florida on that appeal, it held that the evidence had not been shown by the -- by the Union to establish its contention that it was the bargaining agent of these employees. Now then, when the cases came back -- and a rather significant point is made that that's in the petitioner's brief. When the cases came back, it was, in effect, concluded by all the parties that it had been thoroughly tried and there was no more falling use in taking testimony. Sometimes, several days had been consumed by the taking of testimony in matters which were then fresh in everyone's mind. They -- there was nothing else for the Court to do then, but to have the cases submitted on final hearing and that was done by a stipulation.
Earl Warren: Your time -- your time is up, but I'd like to ask you just one question on that, Mr. Anderson. If -- if the statute did not comply with any machinery for holding an election, and if the employer would not deal with these people unless he demonstrate – the Union demonstrated that it did happen, majority or a substantial number of -- of employees, what kind of a showing could the Union make to the employer that would satisfy either to the statute or the courtroom?
Thomas H. Anderson: Well, Your Honor, in the San Marino case, now I'll take that out just to – as an illustration.
Earl Warren: Well, let -- no, just -- just an abstract (Voice Overlap) --
Thomas H. Anderson: Oh, I see.
Earl Warren: I (Voice Overlap) --
Thomas H. Anderson: Well, in my opinion, if the Union under the Fontainebleau and the previous decisions of the Supreme Court of Florida had bona fide represented a substantial number of the employees or of the hotels, it was incumbent upon them to indicate that they had represented those employees and which employees they represent.
Earl Warren: The hotel people would have fired every one of them.
Thomas H. Anderson: I do not think the conclusion is warranted, because in the San Marino case, the complaint made out the case of where the -- the Union -- where the hotel employer faced with this threat by the Union, himself, conducted an election and found that only two of his employees won.
Earl Warren: But do you have any law that would prevent the employer from firing?
Thomas H. Anderson: We do not.
Earl Warren: They could've done --
Thomas H. Anderson: They could've done so.
Earl Warren: And they were running that hazard, at least, if they the names to -- to the employer.
Thomas H. Anderson: Well, I do not think the Court lost it before that the -- that the employees of the hotel, would've engaged in that sort of conduct.
Earl Warren: But we're trying to find more alternative when they won't -- when they won't consent to a -- to an election, under the -- under the court decree for the purpose of determining the fact.
Thomas H. Anderson: If Your Honor will read the -- the minutes of the conference between Mr. Sibley and the Union leaders that he referred to in his arguments, you will find that this matter was thoroughly gone into and he was -- and he requested that that -- some arrangements like be worked out and that it was never concluded.
Felix Frankfurter: May I ask this question before you sit down, you said that -- that some of the 12 injunctions in order that these 12 instance, there was no claim filed. Therefore, the injunction couldn't rest on one, is that right?
Thomas H. Anderson: There was no claim for -- for violence in the San Marino case, there was no violence, and that I think that is --
Felix Frankfurter: And now, on what basis -- when do justify the injunction?
Thomas H. Anderson: In the San Marino case, for example? We say that it was contrary to the public policy of the State of Florida as enunciated in its recent opinion that a -- that a labor organization has no right to put up a picket line in front of a places -- place of business claiming that it is engaged in an unfair labor practice when it does not represent a substantial number of its employees and the picketing second line was not put up in good faith.
Earl Warren: Very well.
Thomas H. Anderson: Thank you.
Earl Warren: Mr. Feller.
David E. Feller: May it please the Court. I have four points I would like to make in rebuttal and succinctly, if I may. One, dealing with the fact that the commerce question was properly raised on the record here and is properly before the Court, the question of preemption, the second point, I'll go back to each of these, is that the records are complete. The records are complete here. And dealing with that, I would like to state to the Court what I understand the Supreme Court of Florida, on a fair reading of its opinions, established as the rule governing picketing in Florida.
Felix Frankfurter: On the rates of its entire -- they maybe complete from your point of view, are they entire?s
David E. Feller: They are -- the only thing that is absent are physical exhibits, individual signed application cards, designation cards, designating the Union, all the evidence at that time they came in is here, the complete transcripts of testimony in everyone of the cases is here. The last point I'd like to make or the next to the last point is this question as to whether the advertising involves because there was no strike, because the question which Mr. Sibley raised, the last question is the question of violence which Your Honors have been discussing. Now coming back to the first, on the commerce question, on the question of preemption, this issue was raised by supplemental answer before final hearing in every case. There may -- no misunderstanding about that. Now, in four cases, in fact, it did not -- was not found in the record when they made it up for appeal after the final decree and the counsel entered into stipulation that it had been misfiled. The courts in every one of the case, including the San Marino in its ultimate resolution, found that the material which the party stipulated could be considered as a proper testimony, was immaterial and irrelevant. And finally, at no point until their brief was filed here, was it ever suggested that this question was not been properly raised. The question was (Inaudible) on the merits in the Supreme Court of Florida. And I refer to you to the record in which we -- because we anticipated that some sort of question might be raised, we asked to have to put in the record, the briefs, which were filed in the Supreme Court of Florida, because the Supreme Court of Florida didn't pass it. And Your Honors will look at our record that's page 77 to 78, which is the brief covering 17 of the cases, at pages 1040 to 1043, the respondents here argued that it didn't make any difference. Of course, this argument was made before the Guss case. Now, the Guss case has been decided. They decide that they're not very good on the merits, so they better go back and rely upon the fact that the supplemental answer wasn't filed within 20 days in the trial court, even though they stipulated that a witness would testify in support of the defense alleged in the supplemental answer and without objection. For the reasons which we indicated in our reply brief, it's clear they can't raise that kind of procedural irregularity at this stage of the game. Now, in the -- let's say that the counsel said that this question wasn't ever before the Court. In the (Inaudible) case, in their petition for certiorari to the Supreme Court of Florida at page 381, you will find they reside in the fact that this question had been raised in the trial court.
Felix Frankfurter: Mr. Feller, Suppose the Florida Supreme Court has had in turn which should has not voted as to the in turn for such an objection of preemption must be raised out of the litigation. Could that be an alarmed position for the state court to take?
David E. Feller: I would think it would depend upon -- I would have to read Florida law to find out whether this was a bona fide decision under your -- Your Honors decision in the N.A.A.C.P. case from the State of Alabama last year --
Felix Frankfurter: That is not. But that is not --
David E. Feller: If it had in fact, was the law, that if you filed an answer or supplemented a pleading on the 21st or 22nd day and did not get as the rule which is identical with the federal rules of civil procedure provides, written consent of counsel or leave of court, that then, nothing that was done thereafter, could be possibly raised as error even though the parties met the issue at the trial, the Florida Supreme Court said that was the law and it was in fact the law of Florida, I suppose that would be an adequate state ground.
Felix Frankfurter: Because that was the rule. As I frequently was informed, to my surprise, that there are a number of States which are pretty extensive things, you conduct your litigation on one case you -- you can, if I may use the ancient figure of speech, what was in the meaning of the litigation. Now, I'm not saying that's what the Supreme Court of Florida did. I do say their figures would indicate that, by saying (Inaudible) cases and saying in every case that initially thought to be in the state court proceedings. That's why I know whether you agree that Florida could it be trouble to say it was raised such an objection ab initio and not asking its face that 15 on the ground that you've taken.
David E. Feller: I think that Florida, if it had such a rule and consistently applied it, it could apply such rule. I see no evidence in any of the opinions here that this -- that such and such a -- a proposition was ever relied on by the Supreme Court of Florida or by counsel on the other side who argued the question on the merit.
Felix Frankfurter: Each of you takes the position that it's to your advantage to take up the time. Why don't you go on to the next point?
David E. Feller: All right. The next point -- and let me get this because there's been some complaint that the record is not complete here and this whole question of substantial number. And I -- I want to try to express to the Court what I understand the Supreme Court of Florida who had held in these cases and I think a fair reading is that it did hold. In the first case, in the Saxony case, it said, "You cannot picket unless you give the employer an opportunity to negotiate." That was a new rule. And you have to represent some of the employees. Then, they went on to a hearing after, and the Union moved to vacate the injunctions which had been granted on some such theory and proved that in fact they did represent a substantial number of these people and they had given the employer opportunity to negotiate. In what is called the second Boca Raton case and the testimony is here. Now, I have simply referred because of time. In the Saxony -- in the Sherry Frontenac, and he says we had only two people, 40 people came in the Court and said, "We want the Union to represent us. We walked off our jobs as part of a strike called by the Union. It was agreed that there was no violence, no coercion." He says only two people. Why? Because every time a man so testified, counsel of the other side said, "Did he sign a card?" He said, "Yes." But the card is the best evidence. The trial court sustained this best evidence rule. They put the card to it. Now, the cards were sometimes signed to take the man walked up. They say, "Therefore, he had not designated the Union prior to the time of the picketing began because the card has that date on it." Even though the man was there, his testimony was not controverted, some of them had been members of the Union for years but hasn't signed the card designated to the Union as its representative at that particular hotel. So that's the whole business about the card. Now, the Supreme Court of Florida never really reached that issue, because in the second case, the second Boca Raton case, they said, "You can't picket even if you show," -- and the exact words of them, “That you represent an insignificant number or a majority, if you don't tender your evidence that you represent them before you begin picketing.” And of course, in the (Inaudible) case where they tendered the certified statements from the public accountant and the Supreme Court of Florida reversed the denial of an injunction on the basis of Boca Raton. What that means is that you have to give them the names, the signed cards.And if you don't do that, you can't picket in Florida. And that's the essence of what Florida held. For that reason, the question of who was what never occurred to anybody, and we didn't bring the signed -- the exhibits, the cards, that's the only thing that's missing here into the Court. Now, if I may, Your Honor, just one more thing. On the question of violence, in only -- since this question has been asked, in only the first cases before the first Saxony opinion, did anybody tried to prove violence? And those are the cases in which all of which that are here, the courts found no violence. After that, they alleged it, in some cases, they didn't put on a witness for that purpose. And of course, there was nothing to answer. Any reading of the Fontainebleau opinion in which the trial court incidentally also found no violence, but was reversed by the Supreme Court of Florida in which they mentioned everything in the book that the whole all of these injunctions, 12 were sustained on the ground of violence advising to face first to the Fontainebleau opinion and their own briefs. Because in the Supreme Court of Florida in these cases, they did not argue even in the Casablanca case, which there had been violence, they didn't even argue that the injunction could be sustained upon any violence theory. But once the Supreme Court of Florida came out with this (Inaudible) you have to tender the cards before you can picket, that's all I have to show and that's all they are now. Thank you.